           Case 1:19-cr-00463-DLC Document 266
                                           265 Filed 03/26/21
                                                     03/25/21 Page 1 of 1


                           Del Valle & Associates
                                         Attorneys at Law
                                         445 Park Avenue
                                     New York, New York 10022
                                          (212)481-1900
Telesforo Del Valle, Jr.                                                         Email: tdvesq@aol.com

Michael J. Sluka                                                                       Fax. (212)481-4853
Lawrence D. Minasian
      ___                                                                                       ___

Lucas E. Andino                                                                              Leticia Silva
William Cerbone                                                                            Legal Assistant
Luis N. Colon
Hon. Robert A. Sackett
         of counsel
                                         March 25, 2021         MEMO ENDORSEMENT
The Honorable Denise L. Cote
United States District Judge
United States District Court
Southern District of New York
-Via ECF-
                                                       Re:    USA v. Emiliano Bomba,
                                                              19 Cr. 463 (DLC)

         Dear Judge Cote,

         Our office represents Mr. Emiliano Bomba in the above captioned matter.

       On January 22, 2021, Your Honor granted Mr. Emiliano Bomba a Bail Modification to
allow him to work with a specific work schedule.

       Mr. Bomba’s work hours depend on daylight savings time changes and religious
holidays.

       We respectfully request this bail modification be amended to substitute the work hours
with the condition that work hours are subject to U.S. Pretrial Services discretion and approval.

         U.S. Pretrial Services and the Government consent to this amendment.

         Thank you for your consideration.

Granted.                                               Respectfully submitted,
SO ORDERED
                                                       S/Telesforo Del Valle Jr.
March 26, 2021                                         Telesforo Del Valle Jr., Esq.
                                                       Attorney for Defendant,
                                                       Emiliano Bomba
Cc.      A.U.S.A. Aline Flodr, Esq
         A.U.S.A. Stephanie Lake, Esq
         A.U.S.A. Sebastian Swett, Esq.
         U.S. Pretrial Services Officer Ashley Cosme
